

116 HR 5504 IH: Urban Waters Federal Partnership Act of 2021
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5504IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Mr. Stanton (for himself and Mr. Meijer) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Natural Resources, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Administrator of the Environmental Protection Agency, the Secretary of the Interior, and the Secretary of Agriculture to maintain the Urban Waters Federal Partnership Program, and for other purposes.1.Short titleThis Act may be cited as the Urban Waters Federal Partnership Act of 2021.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Member agenciesThe term member agencies means each of—(A)the Environmental Protection Agency;(B)the Department of the Interior;(C)the Department of Agriculture;(D)the Corps of Engineers;(E)the National Oceanic and Atmospheric Administration;(F)the Economic Development Administration;(G)the Department of Housing and Urban Development;(H)the Department of Transportation;(I)the Department of Energy;(J)the Department of Education;(K)the National Institute for Environmental Health Sciences;(L)the Community Development Financial Institutions Fund;(M)the Federal Emergency Management Agency; (N)the Corporation for National and Community Service; and(O)such other agencies, departments, and bureaus that elect to participate in the Urban Waters program as the missions, authorities, and appropriated funding of those agencies, departments, and bureaus allow. (3)SecretariesThe term Secretaries means the Secretary of the Interior and the Secretary of Agriculture.(4)Urban Waters ambassadorThe term Urban Waters ambassador means a person who—(A)is locally based near the applicable Urban Waters partnership location; and(B)serves in a central coordinating role for the work carried out in the applicable Urban Waters partnership location with respect to the Urban Waters program.(5)Urban Waters nonpartnership locationThe term Urban Waters nonpartnership location means an urban or municipal site and the associated watershed or waterbody of the site—(A)that receives Federal support for activities that advance the purpose of the Urban Waters program; but(B)(i)that is not formally designated as an Urban Waters partnership location; and(ii)for which is not maintained—(I)an active partnership with an Urban Waters ambassador; or(II)an Urban Waters partnership location workplan.(6)Urban Waters partnership locationThe term Urban Waters partnership location means an urban or municipal site and the associated watershed or waterbody of the site for which—(A)the Administrator, in collaboration with the heads of the other member agencies, has formally designated as a partnership location under the Urban Waters program; and(B)an active partnership with an Urban Waters ambassador is maintained.(7)Urban Waters partnership location workplanThe term Urban Waters partnership location workplan means the plan for projects and actions that is coordinated across an Urban Waters partnership location.(8)Urban Waters programThe term Urban Waters program means the program established under section 3(a). 3.Urban Waters Federal Partnership program(a)AuthorizationThere is authorized a program, to be known as the Urban Waters Federal Partnership Program, administered by the partnership of the member agencies—(1)to jointly support and execute the goals of the Urban Waters program through the independent authorities and appropriated funding of the member agencies; and(2)to advance the purpose described in subsection (b) within designated Urban Waters partnership locations and other urban and suburban communities in the United States.(b)Program purposeThe purpose of the Urban Waters program is to reconnect urban communities, particularly urban communities that are overburdened or economically distressed, with associated waterways by improving coordination among Federal agencies.(c)Program requirements(1)In generalSubject to the availability of appropriations, the Administrator, in coordination with the Secretaries and, as appropriate, the heads of the other member agencies, shall maintain the Urban Waters program in accordance with this subsection.(2)Urban Waters Federal Partnership Steering Committee(A)Establishment(i)In generalThe Administrator shall establish a steering committee for the Urban Waters program (referred to in this paragraph as the steering committee).(ii)ChairThe Administrator shall serve as chairperson of the steering committee.(iii)Vice-chairsThe Secretaries shall serve as vice-chairpersons of the steering committee. (iv)MembershipIn addition to the Administrator and the Secretaries, the members of the steering committee shall be the senior officials (or their designees) from such member agencies as the Administrator shall designate.(B)DutiesThe steering committee shall provide general guidance to the member agencies with respect to the Urban Waters program, including guidance with respect to—(i)the identification of annual priority issues for special emphasis within Urban Waters partnership locations; and(ii)the identification of funding opportunities, which shall be communicated to all Urban Waters partnership locations.(C)Interagency financingNotwithstanding section 1346 of title 31, United States Code, section 708 of division E of the Consolidated Appropriations Act, 2021 (Public Law 116–260), or any other similar provision of law, member agencies may—(i)provide interagency financing to the steering committee; and(ii)directly transfer such amounts as are necessary to support the activities of the steering committee.(3)Authority(A)Partnership locations(i)Partnership locationsThe Administrator and the Secretaries shall maintain an active partnership program under the Urban Waters program at each Urban Waters partnership location, including each Urban Waters partnership location in existence on the date of enactment of this Act, by providing—(I)technical assistance for projects to be carried out within the Urban Waters partnership location;(II)funding for projects to be carried out within the Urban Waters partnership location;(III)funding for an Urban Waters ambassador for the Urban Waters partnership location; and(IV)coordination support with other member agencies with respect to activities carried out at the Urban Waters partnership location.(ii)New partnership locations(I)In generalThe Administrator and the Secretaries may, in consultation with the heads of other member agencies, establish new Urban Waters partnership locations. (II)Nonpartnership locationsA community with an Urban Waters nonpartnership location may, at the discretion of the community, seek to have the Urban Waters nonpartnership location designated as an Urban Waters partnership location.(B)Authorized activities(i)Definition of eligible entityIn this subparagraph, the term eligible entity means— (I)a State;(II)a territory or possession of the United States;(III)the District of Columbia;(IV)an Indian Tribe;(V)a unit of local government;(VI)a public or private institution of higher education;(VII)a public or private nonprofit institution;(VIII)an intertribal consortium;(IX)an interstate agency; and(X)any other entity determined to be appropriate by the Administrator.(ii)ActivitiesIn carrying out the Urban Waters program, a member agency may—(I)encourage, cooperate with, and render technical services to and provide financial assistance to support—(aa)Urban Water ambassadors to conduct activities with respect to the applicable Urban Waters partnership location, including—(AA)convening the appropriate Federal and non-Federal partners for the Urban Waters partnership location;(BB)developing and carrying out an Urban Waters partnership location workplan; (CC)leveraging available Federal and non-Federal resources for projects within the Urban Waters partnership location; and(DD)sharing information and best practices with the Urban Waters Learning Network established under subparagraph (C); and(bb)an eligible entity in carrying out—(AA)projects at Urban Water partnership locations that provide habitat or water quality improvements, increase river recreation, enhance community resiliency, install infrastructure, strengthen community engagement with and education with respect to water resources, or support planning, coordination, and execution of projects identified in the applicable Urban Waters partnership location workplan; and(BB)planning, research, experiments, demonstrations, surveys, studies, monitoring, training, and outreach to advance the purpose described in subsection (b) within Urban Waters partnership locations and in Urban Waters nonpartnership locations; and(II)transfer funds to or enter into interagency agreements with other member agencies as necessary to carry out the Urban Waters program.(C)Urban Waters learning networkThe Administrator and the Secretaries shall maintain an Urban Waters Learning Network—(i)to share information, resources, and tools between Urban Waters partnership locations and with other interested communities; and(ii)to carry out community-based capacity building that advances the goals of the Urban Waters program.(D)Workplan progressProgress in addressing the goals of the Urban Waters partnership location workplan of an Urban Waters partnership location shall be shared with the Urban Waters program at regular intervals, as determined by the Administrator and the Secretaries. (d)Reports to CongressThe Administrator and the Secretaries shall annually submit to the appropriate committees of Congress a report describing the progress in carrying out the Urban Waters program, which shall include—(1)a description of the use of funds under the Urban Waters program;(2)a description of the progress made in carrying out Urban Waters partnership location workplans; and(3)any additional information that the Administrator and the Secretaries determine to be appropriate.(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Administrator to carry out the Urban Waters program $10,000,000 for each of fiscal years 2022 through 2026.(2)Use of fundsNotwithstanding any other provision of law, activities carried out using amounts made available to the Administrator under paragraph (1) may be used in conjunction with amounts made available from—(A)other member agencies; and(B)non-Federal entities that participate in the Urban Waters program.